FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                             FOR THE TENTH CIRCUIT                           March 2, 2016
                         _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
MARY D. BEARD,

      Plaintiff - Appellant,

v.                                                          No. 15-1105
                                                 (D.C. No. 1:14-CV-00741-MEH-1)
CAROLYN W. COLVIN, Acting                                    (D. Colo.)
Commissioner of Social Security,

      Defendant - Appellee.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before HARTZ, BALDOCK, and HOLMES, Circuit Judges.
                  _________________________________

      Mary D. Beard appeals a decision by the Commissioner of Social Security

denying her application for benefits. We reverse and remand.

                                    I. Background

      Ms. Beard applied for disability insurance benefits and supplemental security

income, claiming that physical and mental disabilities left her unable to work. An

administrative law judge (ALJ) denied Ms. Beard’s claim at the fifth step in the


      *
        After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
submitted without oral argument. This order and judgment is not binding precedent,
except under the doctrines of law of the case, res judicata, and collateral estoppel. It
may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
and 10th Cir. R. 32.1.
disability-determination process. See Wall v. Astrue, 561 F.3d 1048, 1052 (10th Cir.

2009) (summarizing the five-step process). At step two the ALJ found that Ms.

Beard had a severe impairment: depressive disorder. At step four she found that Ms.

Beard had the residual functional capacity (RFC) “to perform medium work . . . with

an SVP [specific-vocational-preparation level] of three or less, that does not require

more than occasional interaction with supervisors, coworkers, or the general public,”

Admin. R. Vol. I at 15, which meant Ms. Beard was unable to perform her past

relevant work. And at step five the ALJ found that Ms. Beard was not disabled

despite her limitations because she could do other work existing in significant

numbers in the national economy. The appeals council denied review and the district

court affirmed.

      On appeal Ms. Beard argues that the ALJ’s RFC determination was flawed

because the ALJ improperly rejected the November 2010 opinion of Dr. Carlos

Rodriguez, a psychologist who examined Ms. Beard twice and concluded that her

depression significantly impaired her ability to work.

                               II. Standard of Review

      It is a social security claimant’s burden to prove she is disabled. Maes v.

Astrue, 522 F.3d 1093, 1096 (10th Cir. 2008). We review the district court’s ruling

de novo, but independently determine whether the ALJ correctly applied the law and

whether substantial evidence supports the ALJ’s findings. See Wall, 561 F.3d

at 1052.



                                           2
                  III. ALJ Rejection of Dr. Rodriguez’s Opinion

      Dr. Rodriguez examined Ms. Beard for the second time in November 2010.

After conducting a diagnostic interview and administering the Folstein Mini-Mental

Status Examination, he diagnosed Ms. Beard with major depression, grief reaction,

anxiety disorder, and alcohol abuse, and gave her a global assessment of functioning

(GAF) score of 40.1 He concluded that Ms. Beard’s “ability to engage in basic work

related activities including understanding, memory, sustained concentration,

persistence and pace, social interaction, and adaptation [was] significantly

impaired.” Admin. R. Vol. II at 311. Dr. Rodriguez also completed a mental RFC

form indicating that Ms. Beard had marked or extreme limitations in all 20 areas of

work-related functioning.

      Nevertheless, the ALJ gave “no weight to Dr. Rodriguez’s opinion” in

determining Ms. Beard’s RFC. Admin. R. Vol. I at 19. The ALJ explained:

             [A] GAF of 40 would indicate[] that the claimant had some
             impairment in reality testing or communication, or major
             impairment in several areas, such as work or school, family
             relations, judgment, or mood. This opinion is not supported by
             Dr. Rodriguez’s findings during his evaluation. For example,
             Dr. Rodriguez noted that the claimant presented an appropriate
             attitude towards the evaluation procedure. She presented with no
             obvious expressive speech deficits or obvious sensory visual
             difficulties. Rapport was established and she talked to
             Dr. Rodriguez freely. She did not display any bizarre behaviors
             during this evaluation procedure.


      1
        A GAF score is a clinician’s determination on a scale of 1 to 100 of an
individual’s overall level of functioning. See Langley v. Barnhart, 373 F.3d 1116,
1122 n.3 (10th Cir. 2004) (citing Am. Psychiatric Ass’n, Diagnostic and Statistical
Manual of Mental Disorders 32 (Text Revision 4th ed. 2000)).
                                           3
Id.

      Ms. Beard argues that even if some of Dr. Rodriguez’s observations were

inconsistent with the GAF score, the ALJ erred by discussing only the inconsistent

observations and ignoring Dr. Rodriguez’s findings that supported his opinion. We

agree that the ALJ did not provide sufficient explanation for rejecting his opinion.

Although an ALJ need not discuss every piece of evidence, she must discuss “any

uncontroverted evidence [s]he chooses not to rely on, as well as significantly

probative evidence [s]he rejects.” Clifton v. Chater, 79 F.3d 1007, 1010 (10th Cir.

1996). At the least, Dr. Rodriguez’s opinion was significantly probative.

      Yet the ALJ discussed only a fraction of Dr. Rodriguez’s report before

rejecting his opinion entirely. She ignored Dr. Rodriguez’s findings that Ms. Beard’s

ability to engage in basic work-related activities was significantly impaired and that

she had marked or extreme limitations in all areas of work-related functioning. In

particular, she ignored his Folstein assessment. Having found Ms. Beard not

credible, the ALJ could discount Dr. Rodriguez’s findings to the extent that they

relied on what Ms. Beard had told him; but the ALJ gave no reason for rejecting the

objective assessment.

      Also, the ALJ appears to have incorporated at least some of Dr. Rodriguez’s

findings in her RFC determination. She found that Ms. Beard should have no “more

than occasional interaction with supervisors, coworkers, or the general public.”

Admin. R. Vol. I at 15. Yet the only source in the record that sets out this limitation

appears to be Dr. Rodriguez’s report. An ALJ may not accept part of a medical

                                           4
opinion and discount the rest without explaining “why one part of [the] opinion

was creditable and the rest was not.” Chapo v. Astrue, 682 F.3d 1285, 1292

(10th Cir. 2012).

      We therefore must remand for either adoption of Dr. Rodriguez’s opinions or

an explanation of why they are rejected.2 See 20 C.F.R. §§ 404.1527(c); 404.1520a;

416.927(c); 416.920a.

                                  IV. Conclusion

      The judgment of the district court is reversed and the case is remanded with

directions to remand to the Commissioner for further proceedings consistent with this

order and judgment.


                                          Entered for the Court


                                          Harris L Hartz
                                          Circuit Judge




      2
       Because we reverse and remand on this ground, we do not address Ms.
Beard’s other arguments.
                                          5